DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During communication conducted on 2 November 2021, Raymond Mah requested an extension of time for one (1) additional MONTH(S) and authorized the Director to charge Deposit Account No. 14-1140 the required fee of $ 420 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE SPECIFICATION:

The paragraph beginning at page 16, line 1 of the filed specification has been amended as follows:
With reference to FIG 2, a vehicle diagnosis system 100 for greenhouse gas emission amount reduction in the first embodiment of the present disclosure is described in terms of how it performs a process about diagnosis of the vehicle V of FIG 1. Specifically, such a vehicle diagnosis system 100 has a prerequisite determiner 101, 

The paragraph beginning at page 20, line 2 of the filed specification has been amended as follows:
When satisfaction of the prerequisite is determined by the prerequisite determiner 101 and satisfaction of the operation condition (i.e., requisite) is determined by the requisite determiner 102, a temporal stop request is issued by the temp-stop requester 103. If such a temporal stop request is issued, the stop-start actuator 104 temporarily stops the engine 10 as a result of the temp-stop function being performed.

The paragraph beginning at page 24, line 11 of the filed specification has been amended as follows:
When the prerequisite is satisfied (Step 409 = YES), the process proceeds to Step 411 and a temporal stop request is set to provide a request for a temporary stop of the engine 

The paragraph beginning at page 24, line 17 of the filed specification has been amended as follows:
In Step 415, whether a predetermined time has pass after a start of the engine 10 is determined.  Step 415 is a determination process regarding an “expected event” or when the temporal stop request has been set or canceled 

IN THE CLAIMS:

Claims 24, 26, and 28 have been amended as follows:

	24.  (Currently amended) A greenhouse gas emission amount reduction system, applicable to a vehicle having an engine, for controlling the engine and performing a temp-stop function that temporarily stops the engine via a cooperation of the engine and the greenhouse gas emission amount reduction system, the greenhouse gas emission amount reduction system comprising:
at least one processor; and
at least one non-transitory memory, 
wherein the at least one processor is configured to execute instructions stored in the at least one non-transitory memory such that the greenhouse gas emission amount reduction system is configured to:
	perform the temp-stop function which is a function in which:
a request for a temporary stop of the engine is made based on a determination that (A) a first condition and (B) a second condition are both satisfied, 
the engine is temporarily stopped based on the request for the temporary stop,
		the satisfaction of the first condition at least includes:
			(i)	a brake is ON based on a brake pedal operation,
			(ii)	an accelerator is OFF, and
			(iii)	a vehicle speed is less than a predetermined value,
the satisfaction of the second condition at least includes:
(iv)	water temperature (Tw) is higher than a predetermined water temperature (Tw0),
(v)	catalytic converter temperature (Tc) is higher than a predetermined catalytic converter temperature (Tc0), and
(vi)	SOC (state of charge) of a high-voltage battery is greater than a predetermined SOC value (SOCth),
count a number of actual stops of the engine based on a determination that the engine has temporarily stopped based on the request for the temporary stop, the count of such number being provided as an actual number or time count value, each of the actual stops of the engine being determined based on a determination that an engine rpm is equal to zero.
	determine a failure of the temp-stop function based on a ratio of (i) a temporary stop request number or time count value and (ii) the actual number or time count value, 
	the temporary stop request number or time count value being determined based on (i) a number of requests for the temporary stop of the engine and (ii) a number of canceled requests for temporary stop of the engine 
the of canceled requests for temporary stop of the engine and 
	the ratio being calculated as a fraction having the temporary stop request number or time count value as a denominator and the actual number or time count value as a numerator, 
compare the ratio with a predetermined threshold for determining the failure of the temp-stop function, and
	output an error to a device external of the vehicle via a vehicle communicator when determining the failure of the temp-stop function.

	26.  (Currently amended) A diagnosis device, applicable to a vehicle having an engine, for controlling the engine and performing a temp-stop function that temporarily stops the engine via a cooperation of the engine and the diagnosis device and that involves a greenhouse gas emission amount reduction, the diagnosis device comprising:
at least one processor; and
at least one non-transitory memory, 
wherein the at least one processor is configured to execute instructions stored in the at least one non-transitory memory such that the diagnosis device is configured to:
	perform the temp-stop function which is a function in which:
a request for a temporary stop of the engine is made based on a determination that (A) a first condition and (B) a second condition are both satisfied, 
the engine is temporarily stopped based on the request for the temporary stop,
		the satisfaction of the first condition at least includes:
			(i)	a brake is ON based on a brake pedal operation,
			(ii)	an accelerator is OFF, and
			(iii)	a vehicle speed is less than a predetermined value,
		the satisfaction of the second condition at least includes:
(iv)	water temperature (Tw) is higher than a predetermined water temperature (Tw0),
(v)	catalytic converter temperature (Tc) is higher than a predetermined catalytic converter temperature (Tc0), and
(vi)	SOC (state of charge) of a high-voltage battery is greater than a predetermined SOC value (SOCth),
count a number of actual stops of the engine based on a determination that the engine has temporarily stopped based on the request for the temporary stop, the count of such number being provided as an actual number or time count value, each of the actual stops of the engine being determined based on a determination that an engine rpm is equal to zero,
	determine a failure of the temp-stop function based on a ratio of (i) a temporary stop request number or time count value and (ii) the actual number or time count value,
the temporary stop request number or time count value being determined based on (i) a number of requests for the temporary stop of the engine and (ii) a number of canceled requests for temporary stop of the engine 
the of canceled requests for temporary stop of the engine and 
the ratio being calculated as a fraction having the temporary stop request number or time count value as a denominator and the actual number or time count value as a numerator, 
compare the ratio with a predetermined threshold for determining the failure of the temp-stop function, and
	output an error to a device external of the vehicle via a vehicle communicator when determining the failure of the temp-stop function.

	28.  (Currently amended) A diagnosis system, applicable to a vehicle having an engine, for controlling the engine and performing a temp-stop function that temporarily stops the engine via a cooperation of the engine and the diagnosis system and that involves a greenhouse gas emission amount reduction, the diagnosis system comprising:
at least one processor; and
at least one non-transitory memory, 
wherein the at least one processor is configured to execute instructions stored in the at least one non-transitory memory such that the diagnosis system is configured to:
	perform the temp-stop function which is a function in which:
a request for a temporary stop of the engine is made based on a determination that (A) a first condition and (B) a second condition are both satisfied, 
the engine is temporarily stopped based on the request for the temporary stop,
		the satisfaction of the first condition at least includes:
			(i)	a brake is ON based on a brake pedal operation,
			(ii)	an accelerator is OFF, and
			(iii)	a vehicle speed is less than a predetermined value,
		the satisfaction of the second condition at least includes:
(iv)	water temperature (Tw) is higher than a predetermined water temperature (Tw0),
(v)	catalytic converter temperature (Tc) is higher than a predetermined catalytic converter temperature (Tc0), and
(vi)	SOC (state of charge) of a high-voltage battery is greater than a predetermined SOC value (SOCth),
count a number of actual stops of the engine based on a determination that the engine has temporarily stopped based on a request for a temporary stop, the count of such number being provided as an actual number or time count value, the actual stops of the engine being determined based on a determination that an engine rpm is equal to zero,
determine a failure of the temp-stop function based on a ratio of (i) a temporary stop request number or time count value and (ii) the actual number or time count value, 
the temporary stop request number or time count value being determined based on (i) a number of requests for the temporary stop of the engine and (ii) a number of canceled requests for temporary stop of the engine 
the of canceled requests for temporary stop of the engine and 
the ratio being calculated as a fraction having the temporary stop request number or time count value as a denominator and the actual number or time count value as a numerator, 
compare the ratio with a predetermined threshold for determining the failure of the temp-stop function, and
output an error to device external of the vehicle via a vehicle communicator when determining the failure of the temp-stop function.

Allowable Subject Matter
Claim 24, 26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the systems or device as recited in claims 24, 26, and 28, wherein (in combination with the other recited elements and limitations) for example, the temporary stop request number or time count value being determined based on (i) a number of requests for the temporary stop of the engine and (ii) a number of canceled requests for temporary stop of the engine, and the number of canceled requests for temporary stop of the engine  is provided as a number of situations that a predetermined length of time has passed from a start of the engine and the second condition was not satisfied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11 to 19 of the Remarks, filed 18 October 2021, with respect to the objections to the specification (including the claims) and the rejections under 35 U.S.C. 112(a), 112(b), and 103 have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the objections and rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667